Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

                                                   CASE NO.


 PATRICIA COATS,
 A resident and citizen of South Carolina,


        Plaintiff,

 v.

 CELEBRITY CRUISE LINES, a
 foreign Corporation,

       Defendant.
 ____________________________________/

                             COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, PATRICIA COATS, a resident and citizen of South Carolina, sues Defendant

 CELEBRITY CRUISE LINES, a foreign Corporation with its principal place of business in

 Florida, and alleges:

                                   JURISDICTION, VENUE AND PARTIES

        1.        This is an action for damages in excess of seventy-five thousand ($75,000.00)

 dollars, exclusive of interest and costs.

        2.        Plaintiff PATRICIA COATS is sui juris and is a resident and citizen of the State

 of South Carolina.

        3.        The Defendant CELEBRITY CRUISE LINES. (CELEBRITY) is a foreign

 corporation with its principal place of business in Miami, Miami-Dade County, Florida.

 CELEBRITY accordingly is a citizen of Florida for purposes of federal diversity jurisdiction under

 28 U.S.C. §1332.




                   GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
             Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                           www.injuryattorneyfla.com
Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 2 of 7


 Coats v. Celebrity


         4.       Subject matter jurisdiction exists pursuant to 28 U.S.C. §1332, based on diversity

 of citizenship between the parties. The Plaintiff is a citizen and resident of South Carolina, the

 Defendant is a citizen of Florida for jurisdictional purposes, and the claim is for an amount

 exceeding the minimum jurisdictional amount of $75,000.00. The damages alleged in Paragraph

 13 support an award of damages in excess of $75,000.00.

         5.       At all material times, Defendant has conducted ongoing substantial and not isolated

 business activities in Miami-Dade County, Florida, in the Southern District of Florida, so that in

 personam jurisdiction over the Defendant exists in the United States District Court for the Southern

 District of Florida.

         6.       At all material times, the Defendant has engaged in the business of operating

 maritime cruise vessels for paying passengers, including the Plaintiff.

         7.       In the operative ticket contract, the Defendant requires fare paying passengers such

 as the Plaintiff to bring any lawsuit against the Defendant arising out of injuries or events occurring

 on the cruise voyage in this federal judicial district. Accordingly, venue is proper in this Court.

         8.       Venue is also proper in this district because the Defendant’s principal places of

 business are located within this district.

         9.       Plaintiff has complied with all conditions precedent to bringing this action. The

 Plaintiff reported the accident to the ship's medical crew shortly after it occurred, and an incident

 report and written medical records were prepared onboard the ship. Furthermore, the Plaintiff

 gave the Defendant timely written notice of the claim as required by the ticket contract on which

 was acknowledged in writing by the Defendant.




                                                    2
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 3 of 7


 Coats v. Celebrity


           LIABILITY AND DAMAGE ALLEGATIONS APPLICABLE TO ALL COUNTS

         10.      At all material times, the Defendant CELEBRITY was engaged in the business of

 operating maritime cruise vessels for fare paying passengers and for this purpose operated, among

 other vessels, the "THE EDGE ."

         11.      At all material times, including the accident date of September 1, 2019, the Plaintiff

 was a fare paying passenger aboard the THE EDGE and in that capacity was lawfully present

 aboard the vessel.

         12.      On September1, 2019, the Plaintiff was in the Cosmpolitan Restaurant located on

 Deck 4 of the Defendant’s vessel. While Plaintiff was seated a crew member carrying a full pot

 of scolding hot coffee on a serving tray while attempting to serve the coffee to the Plaintiff dropped

 the pot and thereby spilled the coffee on the the Plaintiff, causing serious burn injuries to Plaintiff’s

 arm, torso, shoulders, and hip.

         13.      As a direct and proximate result of the burn injuries as described above, the Plaintiff

 was injured in and about her body and extremities, suffered pain and suffering in the past and

 future, lost the enjoyment and pleasure of her cruise ship vacation, and suffered mental anguish,

 scarring, a loss of skin pigmentation, disfigurement, aggravation or activation of preexisting

 injuries, and the inability to lead a normal life, Furthermore, Plaintiff incurred medical, bills and

 expenses, hospital, and other out of pocket and health care expenses for care and treatment of her

 injruies. These damages are permanent or continuing in their nature and the Plaintiff will continue

 to sustain and incur these damages in the future.




                                                     3
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 4 of 7


 Coats v. Celebrity


                                     COUNT I –NEGLIGENCE


         14.      The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-13 above.

         15.      At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care while serving or

 attempting to serve passengers beverages, including the hot coffee being served to the Plaintiff.

          16.     At all material times the Cosmpolitan Restaurant was in a high traffic area since it

 it is a common area where cruise ship passengers are expected to dine and where passengers are

 foreseeably served hot beverages such as coffee.

         17.      At all material times the Defendant knew or should have known of the need to

 exercise reasonable care while serving hot coffee to passengers in the Cosmopolitan Restaurant,

 including the Plaintiff, and either knew or in the exercise of reasonable care should have known

 of the risks to passengers of serving them hot coffee from a serving tray posed to passengers in the

 event CELEBRITY crew members did not exercise reasomnable care so that coffee spilled on the

 passengers.

         18.      Notwithstanding Defendant’s actual or constructive knowledge of the dangers and

 risks posed by their employees serving passengers hot coffee on a server tray, the Defendant failed

 to take reasonable reasomable safety measures to prevent the spilling cofeee on the Plaintiff and

 was thereby negligent.

         The Defendant thereby failed to exercise reasonable care for the safety of its passengers

 including the Plaintiff and was thereby negligent by one or more of the following:



                                                    4
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 5 of 7


 Coats v. Celebrity


               a. Failing to exercise reasonable care while serving coffee to prevent spills on

                  passengers

               b. Serving hot coffee via a single server tray and subjecting Plaintiff’s to risks that the

                  tray could tip or spill and or while the EGDE was moving and or at sea.

               c. Failing to provide adequate lids and other safety tops or covers to prevent spillage

                  of hot coffee and other hot beverages on passengers.

               d. Failing to maintain the cofeee at a safe temerpature in event that a spillage occurs.

               e. Failing to provide crewmember and employees with proper assistance or additional

                  personnel in order to prevent spillage from occurring.

         19.      As a direct and proximate result of one or more of the Defendant’s negligent acts

 as described 18 above the Plaintiff has sustained and will continue in the future to sustain the

 damages alleged in Paragraph 13 above.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.

                          COUNT II – NEGLIGENT FAILURE TO WARN



         20.      The Plaintiff adopts, re-alleges, and incorporates by reference the allegations of

 paragraphs 1-13 above.

         21.      At all material times, the Defendant owed the Plaintiff, as a fare-paying passenger

 lawfully on board a passenger vessel it operated, a duty of reasonable care, while serving or

 attempting to serve passengers including the Plaintiff beverages including hot coffee.




                                                     5
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 6 of 7


 Coats v. Celebrity


          22.     At all material times the Cosmpolitan Restaurant was in a high traffic area since the

 it is a common area where cruise ship passengers are expected to dine and where they are therefore

 foreseeably served hot beverages including coffee.

         23       At all material times the Defendant knew or should have known of the need to

 exercise reasonable care while serving hot coffee to passengers including the Plaintiff and either

 knew or in the exercise of reasonable care should have known of the risks to passengers in the

 event the server was not reasonably careful while serving the passengers.

         24.      Notwithstanding Defendant’s actual or constructive knowledge of the dangers and

 risks posed by serving passengers hot coffee the Defendant failed to take reasonable safety

 measures adequately to warn the Plaintiff so that she could protect herself from the dangers posed

 by the serving hot coffee and was thereby negligent.

         25.      As a direct and proximate result of the Defendant’s negligence as described above

 Plaintiff has sustained and will continue in the future to sustain the damages alleged in Paragraph

 13.

         WHEREFORE, the Plaintiff demands judgment against the Defendant for compensatory

 damages and the costs of this action.




                                                    6
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
Case 1:20-cv-24744-CMA Document 1 Entered on FLSD Docket 11/17/2020 Page 7 of 7


 Coats v. Celebrity


                                   DEMAND FOR JURY TRIAL

         The Plaintiff hereby demands trial by jury of all issues so triable as of right.

         Executed this 17th day of November, 2020.

                                                s/NICHOLAS I. GERSON
                                                PHILIP M. GERSON
                                                Florida Bar No. 127290
                                                pgerson@gslawusa.com
                                                NICHOLAS I. GERSON
                                                Bar Number No. 0020899
                                                ngerson@gslawusa.com
                                                EDWARD S. SCHWARTZ
                                                Florida Bar No. 346721
                                                eschwartz@gslawusa.com
                                                DAVID MARKEL
                                                Florida Bar No. 78306
                                                dmarkel@gslawusa.com
                                                GERSON & SCHWARTZ, P.A.
                                                1980 Coral Way
                                                Miami, Florida 33145
                                                Telephone:     (305) 371-6000
                                                Facsimile:     (305) 371-5749
                                                Attorneys for Plaintiff




                                                    7
              GERSON & SCHWARTZ, P.A. • 1980 Coral Way • Miami, Florida 33145-2624
        Dade (305) 371-6000 •Broward (954) 845-0535 • Fax (305) 371-5749 •Toll Free (877) 475-2905
                                      www.injuryattorneyfla.com
